 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   KRISTY KREISCHER,                                   Case No.: 18-CV-1034 W (RNB)
12                                      Plaintiff,
                                                         ORDER:
13   v.
                                                         (1) ADOPTING REPORT AND
14   NANCY BERRYHILL, Acting
                                                         RECOMMENDATION [DOC. 21];
     Commissioner of Social Security,
15
                                     Defendant.          (2) GRANTING PLAINTIFF’S
16
                                                         MOTION FOR SUMMARY
17                                                       JUDGMENT [DOC. 14];
18
                                                         (3) DENYING DEFENDANT’S
19                                                       CROSS-MOTION FOR SUMMARY
                                                         JUDGMENT [DOC. 18]; AND
20
21                                                       (4) REMANDING CASE
22
23         On May 24, 2018, Kristy Kreischer (“Plaintiff”) filed this action seeking judicial
24   review of the Social Security Commissioner’s final decision denying her claim for
25   disability insurance benefits and Supplemental Security Income. (Compl. [Doc. 1].) The
26   matter was referred to a United States Magistrate Judge for a report and recommendation
27   pursuant to 28 U.S.C. § 636(b)(1). (May 29, 2018 Order [Doc. 4].) Thereafter, the
28

                                                     1
                                                                               18-CV-1034 W (RNB)
 1   parties filed cross-motions for summary judgment. (Pl.’s Mot. [Doc. 14]; Def.’s Mot.
 2   [Doc. 18].)
 3         On May 20, 2019, United States Magistrate Judge Robert Block issued a Report
 4   and Recommendation (“R&R”) recommending that the Court grant Plaintiff’s motion for
 5   summary judgment, deny Defendant’s motion for summary judgment, and remand the
 6   case for further proceedings. (R&R [Doc. 21].) Judge Block ordered that any objections
 7   to the R&R be filed within two weeks of service of the R&R—or June 3, 2019. (See id.)
 8   No objections were filed. There has been no request for additional time to object.
 9         A district court’s duties concerning a magistrate judge’s report and
10   recommendation and a respondent’s objections thereto are set forth in Federal Rule of
11   Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1). When no objections are filed, the
12   district court is not required to review the magistrate judge’s report and recommendation.
13   See United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (reasoning that 28
14   U.S.C. § 636(b)(1)(C) “makes it clear that the district judge must review the magistrate
15   judge’s finding and recommendations de novo if objection is made, but not otherwise.”);
16   Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (concluding that
17   where no objections were filed, the District Court had no obligation to review the
18   magistrate judge’s report). This rule of law is well-established within both the Ninth
19   Circuit and this district. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005)
20   (“Of course, de novo review of a R & R is only required when an objection is made to the
21   R & R[.]”) (citing Reyna-Tapia, 328 F.3d at 1121); Nelson v. Giurbino, 395 F. Supp. 2d
22   946, 949 (S.D. Cal. 2005) (Lorenz, J.) (adopting the R&R without review because neither
23   party filed objections despite having the opportunity to do so); see also Nichols v. Logan,
24   355 F. Supp. 2d 1155, 1157 (S.D. Cal. 2004) (Benitez, J.).
25         In light of the foregoing, the Court accepts Judge Block’s recommendation and
26   ADOPTS the R&R [Doc. 21] in its entirety.
27   //
28   //

                                                  2
                                                                                  18-CV-1034 W (RNB)
 1         For the reasons stated in the R&R, which is incorporated herein by reference, the
 2   Court GRANTS Plaintiff’s motion for summary judgment [Doc. 14], DENIES
 3   Defendant’s motion for summary judgment [Doc. 18], and REMANDS the case to the
 4   Social Security Administration for further proceedings consistent with the R&R. Upon
 5   remand, the Clerk shall close the district court case file.
 6
 7         IT IS SO ORDERED.
 8
 9   Dated: June 5, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                              18-CV-1034 W (RNB)
